Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Catherine Denise Randolph appeals the district court’s orders returning her complaints because the complaints were not in compliance with the prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are' adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED